IN THE
                        TENTH COURT OF APPEALS



                               No. 10-14-00114-CV

            IN RE JUSTIN SMITH, ASI AVIATION, LLC, AND
                 ASI TEXAS COMPANY HOLDING, LLP


                              Original Proceeding



                         MEMORANDUM OPINION


      The consolidated petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(d). We vacate our stay order dated April 28, 2014. CPG Leasing’s request for

sanctions is denied.


                                              REX D. DAVIS
                                              Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 28, 2014